113 So.2d 244 (1959)
BISCAYNE PLAZA UNIT THREE CORP., Appellant,
v.
G.R. KINNEY CO., MIAMI, INC., Appellee.
No. 58-743.
District Court of Appeal of Florida. Third District.
June 25, 1959.
Schwarz & Zinn and Morton R. Goudiss, Miami, for appellant.
Scott, McCarthy, Preston, Steel & Gilleland and Jerry B. Crockett, Miami, for appellee.
PER CURIAM.
Appellant was defendant in an action brought by the appellee to enjoin the operation by appellant of a refreshment stand. The plaintiff-appellee was the lessee of a store unit in a shopping plaza owned and operated by the appellant-defendant. The complaint sought to enjoin the operation of a refreshment stand or "snack bar", containing automatic dispensing machines, installed by the lessor in front of plaintiff's shoe store and separated from the store by a sidewalk. At the conclusion of the trial a final decree in favor of plaintiff was entered and this appeal followed.
The burden of appellant's argument is that the evidence was not sufficient to support the final decree because 1) the monetary damage was not proved, 2) the damages were trivial and not irreparable, and 3) the structure did not violate any of the terms of the lease agreement between the parties. A review of the record in the light of the briefs and argument reveals substantial evidence for the chancellor's conclusion that the erection and operation of the refreshment stand deprived the plaintiff of the full use of the property leased to it.
Affirmed.
CARROLL, CHAS., C.J., and HORTON and PEARSON, JJ., concur.